TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00551-CV


                                     L. Macbeth, Appellant

                                                 v.

                              Netsanet Temesgen, DDS, Appellee


           FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
  NO. C-1-CV-17-006164, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on January 9, 2019. On February 7, 2019,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by February 19, 2019 would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: March 22, 2019